Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ROBERT MAURI on 2/22/2022.

The application has been amended as follows: 

	In the claims:
	16. (Currently Amended) A method comprising: 
selecting a time-division-duplex configuration from a plurality of time-division-duplex configurations having different allocations of uplink transmission time and/or allocations of downlink transmission time for subframes for individual ones of the time-division-duplex configurations, the selecting being based on information regarding a sharing characteristic for radio resources in a radio communication system providing radio resources for uplink transmission and for downlink transmission for a plurality of 
allocating the radio resources in accordance with the selected time-division-duplex configuration, 
wherein at least one time-division-duplex configuration in the plurality of time- division-duplex configurations has at least one entire subframe within a time- division-duplex frame assigned to a specific operator of the plurality of operators and has at least one other entire subframe within the time-division-duplex frame assigned to another operator; and 
wherein an allocation  among the different allocations of uplink transmission time and/or an allocation among the different allocations of downlink transmission time according to the selected time-division-duplex configuration reflects a ratio or an absolute value regarding a resource split between at least the specific operator and the other operator.  

17. (Currently Amended) An apparatus comprising: 
at least one processor; and 
at least one memory including computer program code, the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus to perform: 
selecting a time-division-duplex configuration from a plurality of time-division-duplex configurations having different allocations of uplink transmission time and/or allocations of downlink transmission time for individual ones of the time-division-duplex 
allocating the radio resources in accordance with the selected time-division-duplex configuration, 
wherein at least one time-division-duplex configuration in the plurality of time- division-duplex configurations has at least one entire subframe within a time-division-duplex frame assigned to a specific operator of the plurality of operators and has at least one other entire subframe within the time-division-duplex frame assigned to another operator; and 
wherein an allocation  among the different allocations of uplink transmission time and/or an allocation among the different allocations of downlink transmission time according to the selected time-division-duplex configuration reflects a ratio or an absolute value regarding a resource split between at least the specific operator and the other operator.  
18. (Canceled).  
19. (Previously Presented) The method according to claim 16, wherein the selecting is made dynamically or semi-statically.  
20. (Previously Presented) The method according to claim 16, wherein the selecting is made after a predetermined number of transmission time intervals, TTI, have passed since a previous selecting.  

22. (Previously Presented) The method according to claim 16, wherein at least one specific subframe of a time-division-duplex frame in the selected time-division-duplex configuration is assigned to the specific operator.  
23. (Previously Presented) The method according to claim 16, wherein at least one transmission slot in one of the plurality of time-division-duplex configurations is configured to be scheduled for at least one user equipment of at least one of the plurality of operators considering a service level agreement of the at least one operator.  
24. (Previously Presented) The method according to claim 16, wherein the configuration of at least one subframe of a time-division-duplex frame in one of the plurality of time-division-5S.N. 16/335,781Art Unit: 2461 duplex configurations considers a number of active user equipment per operator in a radio cell.  
25. (Canceled)  
26. (Canceled)
27. (Previously Presented) The apparatus according to claim 17, wherein the selecting is made dynamically or semi-statically.  
28. (Previously Presented) The apparatus according to claim 17, wherein the selecting is made after a predetermined number of transmission time intervals, TTI, have passed since a previous selecting.  

30. (Previously Presented) The apparatus according to claim 17, wherein at least one transmission slot in a time-division-duplex configuration is configured to be scheduled for at 6S.N. 16/335,781 Art Unit: 2461 least one user equipment of at least one of the plurality of operators considering a service level agreement of the at least one operator.  
31.(Currently Amended) The apparatus according to claim 17, wherein the configuration of at least one transmission slot in one of the plurality of time-division duplex configurations considers a number of active user equipment per operator in a radio cell.
32. (Canceled)  
33. (Currently Amended) A computer program product comprising a non-transitory computer-readable storage medium bearing computer program code embodied therein for use with a computer, the computer program code comprising: 
code for selecting a time-division-duplex configuration from a plurality of time-division- duplex configurations having different  allocations of uplink transmission time and/or allocations of downlink transmission time for individual ones of the time-division-duplex configurations, the selecting being based on information regarding a sharing characteristic for radio resources in a radio communication system providing radio resources for uplink transmission and for downlink transmission for a plurality of operators providing a service to a user equipment via the radio communication system; and 
; and
wherein an allocation  among the different allocations of uplink transmission time and/or an allocation among the different allocations of downlink transmission time according to the selected time-division-duplex configuration reflects a ratio or an absolute value regarding a resource split between at least the specific operator and the other operator.  
34. (Previously Presented) The method according to claim 16, wherein the plurality of time-division-duplex configurations have one or more subframes for control information.


	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 16-17, 19-24, 27-31, 33-34,  are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 16-17, 33, A method/apparatus/computer program product with non-transitory computer readable medium, comprising: 
selecting a time-division-duplex configuration from a plurality of time-division-duplex configurations having different allocations of uplink transmission time and/or allocations of downlink transmission time for subframes for individual ones of the time-division-duplex configurations, the selecting being based on information regarding a sharing characteristic for radio resources in a radio communication system providing radio resources for uplink transmission and for downlink transmission for a plurality of operators providing a service to a user equipment via the radio communication system; and 
allocating the radio resources in accordance with the selected time-division-duplex configuration, 
wherein at least one time-division-duplex configuration in the plurality of time- division-duplex configurations has at least one entire subframe within a time- division-duplex frame assigned to a specific operator of the plurality of operators and has at least one other entire subframe within the time-division-duplex frame assigned to another operator; and 
wherein an allocation  among the different allocations of uplink transmission time and/or an allocation among the different allocations of downlink transmission time according to the selected time-division-duplex configuration reflects a ratio or an absolute value regarding a resource split between at least the specific operator and the other operator…in combination with other limitations.  




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/OMER S MIAN/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
OMER S. MIAN
Primary Examiner
Art Unit 2461